Citation Nr: 1018047	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-16 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1966 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2008 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).

During the pendency of the appeal, an April 2009 statement of 
the case assigned a 50 percent initial rating for the 
service- connected PTSD, effective on March 13, 2008.

Inasmuch as a rating higher than 50 percent for the service- 
connected PTSD is available, and inasmuch as a claimant is 
presumed to be seeking maximum available benefit for a given 
disability, the claim for higher ratings, as reflected on the 
title page, remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

FINDING OF FACT

Throughout the rating period on appeal Veteran's PTSD 
currently has not been shown to be manifested by occupational 
and social impairment with deficiencies in most areas or 
inability to establish and maintain effective social 
relationships; his symptoms primarily involve sleep 
disturbance, intrusive thoughts, nightmares, anxiety, and 
poor concentration .  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
50 percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board notes that in this case, the Veteran's claim arises 
from an appeal of the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further development is needed under VCAA with 
respect to the duty to notify.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded a VA 
examination in August 2008 that was fully adequate for the 
purposes of determining the etiology, nature, and current 
disability level of the PTSD.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Legal Criteria 

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

Where as in this case, a veteran has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1. 

Throughout the entirety of the period on appeal, the 
Veteran's service-connected PTSD has been evaluated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  Under this formula, a rating of 50 percent is 
assignable for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly-
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The evidence of record includes Global Assessment of 
Functioning (GAF) scores.
GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 (incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes) (2009). 

Background

In an April 2008 private treatment note, the Veteran reported 
that he experienced intrusive thoughts and images of his time 
in service and distressing dreams.  He stated that he had 
daily flashbacks.  He became very tearful during the 
examination when recalling his feelings of hopelessness and 
helplessness during service.  He further stated that he 
became very distressed when talking about or remembering his 
time in service.  He reported avoidance of conversation on 
the topic and avoidance of places and memories of the 
traumatic events.  Additionally, he reported having memory 
problems, concentration problems, and years of 
hypervigilance, along with feelings of detachment.  He also 
had sleep disturbance.  He had been married to his current 
wife since 1980.  

Upon examination, the Veteran was dressed and groomed 
appropriately to the environment and the weather.  He seemed 
able to relate well and was deemed a reliable historian.  
There were no abnormal gestures, movements, or posture noted.  
The Veteran was very anxious and became even more so when 
discussing traumatic events.  He also became tearful and 
disturbed.  The Veteran's affect was congruent to his mood.  
He denied any visual or auditory hallucinations, denied any 
suicidal or homicidal ideation.  There was no evidence of any 
psychosis or delusions.  His thought process was within 
normal limits, goal directed, and logical.  Cognitively, the 
Veteran was alert and oriented.  He was able to register and 
recall.  His remote and recent memory seemed to be intact.  
His concentration and attention were noted to be somehow 
affected; however, he displayed good insight and judgment at 
the time of the assessment.  The doctor diagnosed the Veteran 
with chronic PTSD and assigned a GAF score of 42.  

The Veteran was afforded a VA PTSD examination in August 
2008.  He reported being withdrawn socially and having 
acquaintances but no friends.  He reported that his wife 
described him as withdrawn.  

Upon examination he was neatly groomed, appropriately 
dressed, and cooperative.  His psychomotor activity was 
restless and tense; his speech hesitant; and his affect was 
constricted.  His mood was noted to be anxious.  His thought 
process was rambling and racing, with thought content being 
ruminations.  He did not experience delusions.  He 
experienced sleep impairment with frequently waking up during 
the night due to the occasional bad dream.  The Veteran did 
not display inappropriate behavior, and he did not have any 
obsessive behavior, ritualistic behavior, or panic attacks.  
There were also no homicidal or suicidal thoughts.  The 
Veteran had fair impulse control and there was no history of 
violence.  The examiner noted that the Veteran was able to 
maintain minimum personal hygiene, but he had severe 
difficulty with shopping, and moderate difficulty with 
engaging in sports, exercise, and other recreational 
activities.  The Veteran's remote memory was noted to be 
normal, while his recent and immediate memory were moderately 
impaired.  

With regard to PTSD symptoms, it was noted that the Veteran 
experienced recurrent and intrusive distressing recollections 
including images, thoughts, and perceptions.  Furthermore, he 
experienced recurrent distressing dreams of the events of 
service and intense psychological distress at exposure to 
internal or external cues that symbolized or resembled 
aspects of the traumatic service events.  Additionally, the 
Veteran made efforts to avoid thoughts, feelings, or 
conversations associated with his service.  He also avoided 
activities, places, or people that aroused recollections of 
the trauma.  Additionally, the Veteran displayed a markedly 
diminished interest in participation in significant 
activities, and showed feelings of detachment and 
estrangement from others.  

The examiner noted that the Veteran's disturbances caused 
clinically significant distress or impairment in social, 
occupational or other important areas of functioning.  
Socially, the Veteran related to his family but only casually 
to outsiders.  Occupationally, while able to work full-time 
his PTSD issues, including interpersonal anxiety, fear of 
conflict, and poor concentration, prevented promotion.  The 
examiner described the symptoms as chronic.  The diagnosis 
was chronic PTSD and a GAF score of 51 was assigned.

Private treatment records from May 2008 to September 2008 
reflect that the Veteran remained anxious, was easily 
stressed out, specifically at work, and that he presented a 
constricted affect.  Also noted were continued nightmares and 
flashbacks.  

Analysis

Following a review of the record, the Board finds that the 50 
percent evaluation assigned throughout the rating period on 
appeal most nearly approximates his disability picture and 
that a higher evaluation is not warranted for any portion of 
the appeal.
 
In reaching the above conclusion, the Board notes that the 
evidence of record is negative for a history of 
hospitalizations, or for symptoms of suicidal or homicidal 
ideation.  The evidence additionally fails to show impaired 
judgment and insight, obsessional rituals, speech or 
communication deficiencies, or near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  Further, there is no 
demonstration of spatial disorientation or neglect of 
personal appearance, nor does the evidence indicate an 
inability to establish and maintain effective relationships.  
Thus, all of these criteria associated with the next-higher 
70 percent rating have not been satisfied.

The Board acknowledges the GAF score of 42 assigned in the 
April 2000 private examination report.  Such score is 
suggestive of serious symptoms or serious impairment in 
social or occupational functioning.  However, while there is 
some evidence of social and occupational impairment, the 
Board finds that the Veteran's family relationships, ability 
to maintain proper hygiene, and constant absence of 
delusions, and suicidal or homicidal ideation raise questions 
as to the accuracy and validity of the April 2008 GAF score, 
especially since those symptoms were denied by the Veteran in 
the very same report in which that GAF score was assigned.  
Therefore, the Board finds that the GAF score of 51 assigned 
by the VA examiner in August 2008, indicating only mild to 
moderate symptoms, is much more reflective of the Veteran's 
symptomatology as objectively noted throughout the entire 
appeal period.  Accordingly, the earlier GAF score is found 
to have minimal probative weight.

Again, some occupational impairment is shown, but such degree 
of impairment is contemplated by the 50 percent evaluation 
already in effect.  Indeed, the Veteran has been able to 
retain the same employment for over twenty years.  Moreover, 
socially he has some acquaintances and has been married to 
his current wife since 1980.  

In conclusion, after considering the totality of the evidence 
of record, the Board finds that the criteria for an initial 
evaluation in excess of 50 percent have not been met.  The 
pertinent medical evidence collectively reflects that the 
Veteran's PTSD was primarily characterized by depressed mood, 
anxiety, chronic sleep impairment, irritability, avoidance, 
and isolation.  The Board finds that these symptoms more 
nearly approximate occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships, the level of impairment contemplated in 
the initial 50 percent disability rating.

Overall, the evidence does not support an initial evaluation 
in excess of 50 percent for PTSD, and the claim for that 
benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.  Furthermore, 
as the criteria for the next higher, 70 percent, rating were 
not met it logically follows that the criteria for higher 
rating of 100 percent have not been met. 

Extra-schedular Consideration

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  However, in the second step of the inquiry, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related 
factors include "marked interference with employment" and 
"frequent periods of hospitalization").  Thun v. Shinseki, 
F.3d 1366 (Fed. Cir. 2009).  

Here, as discussed above, the rating criteria for the 
service-connected PTSD reasonably describe the Veteran's 
disability level and symptomatology.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluations are adequate, and no 
referral for extraschedular evaluations is required.  Id.

	ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


